DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       TAVARES HUTCHINSON,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3284

                               [April 12, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 99-11804CF10A.

   Tavares Hutchinson, Wewahitchka, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.